t c memo united_states tax_court sharif m and amal battikhi petitioners v commissioner of internal revenue respondent docket no filed date sharif m battikhi and amal battikhi pro_se gretchen a kindel for respondent memorandum opinion colvin judge this matter is before the court on respondent's motion for summary_judgment for reasons stated below we grant respondent's motion respondent determined a deficiency in petitioners' federal_income_tax for of dollar_figure and determined that petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 in the amount of dollar_figure neither party requested a hearing and we conclude that none is necessary to decide respondent's motion references to petitioner are to sharif m battikhi unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners are married and lived in san diego california when they filed their petition in the notice_of_deficiency respondent determined that petitioner received dollar_figure in unreported income in after concessions respondent now contends that petitioner received dollar_figure in unreported income in about months before trial we served the parties with notice setting this case for trial at a session in san diego soon thereafter respondent asked petitioners to provide information and invited them to attend a pretrial conference petitioners did not respond to that letter respondent also gave petitioners a copy of their monthly bank statements for and a copy of the revenue agent's bank_deposits analysis showing how the agent reconstructed petitioners' income respondent invited petitioners to attend pretrial conferences three other times petitioners did not attend any of them instead petitioners gave affidavits to respondent to support their position petitioners contended that some of the bank_deposits were nontaxable because petitioners wired the amounts to orphans in the middle east however petitioners gave no documents to respondent to corroborate this claim and the affidavits were inconsistent with the bank statements in amounts and dates the bank statements did not show that any of the amounts had been wired respondent filed a request for admissions and mailed it to petitioners about months before the case was calendared for trial paragraph sec_1 through requested admissions about petitioner's self-employment residence tax_return and bank account activity and an admission that they made no nontaxable deposits in their bank accounts other than those identified by respondent paragraph sec_27 through requested admissions about the total amount that petitioners deposited in all of their bank accounts that the total amount was compensation to petitioner and that petitioners failed to report compensation due to negligence petitioners did not respond to respondent's request for admissions each statement in a request for admissions served on a party is deemed admitted unless a response is served on the requesting party within days after service of the request rule c thus petitioners are deemed to have admitted respondent's requests for admission petitioners moved without explanation to withdraw the deemed admissions more than months after respondent filed and served the request and about month before trial petitioners' accountant helped them to prepare their motion petitioners did not deny receiving the request for admissions in their motion petitioners admitted paragraph sec_1 through of respondent's request for admissions and denied paragraph sec_27 through petitioners offered no explanation for their admissions or denials we denied petitioners' motion in the request for admissions respondent stated that petitioner is self-employed as a cheikh or man of the cloth at a mosque in san diego california petitioners admitted the truth of that statement petitioners did not attend the calendar call a petitioners' deemed admissions discussion petitioners did not respond to respondent's request for admissions within days after respondent served the request for admissions or explain why they did not rule c provides c response to request each matter is deemed admitted unless within days after service of the request or within such shorter or longer time as the court may allow the party to whom the request is directed serves upon the requesting party a written answer specifically admitting or denying the matter involved in whole or in part or asserting that it cannot be truthfully admitted or denied and setting forth in detail the reasons why this is so or an objection stating in detail the reasons therefor the response shall be signed by the party or the party's counsel and the original thereof with proof of service on the other party shall be filed with the court a denial shall fairly meet the substance of the requested admission and when good_faith requires that a party qualify an answer or deny only a part of a matter such party shall specify so much of it as is true and deny or qualify the remainder an answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless such party states that such party has made reasonable inquiry and that the information known or readily obtainable by such party is insufficient to enable such party to admit or deny a party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not on that ground alone object to the request such party may subject_to the provisions of paragraph g of this rule deny the matter or set forth reasons why such party cannot admit or deny it an objection on the ground of relevance may be noted by any party but it is not to be regarded as just cause for refusal to admit or deny petitioners' responses in their motion to withdraw deemed admissions did not comply with rule c because they were late and parts of their blanket denial of request sec_27 through are inconsistent with their admission of request sec_1 through for example petitioners admit the total amount they deposited in each bank account but deny the total for all bank accounts they admit that exhibit a is a copy of their income_tax return but deny the amount they report on schedule c which is attached to exhibit a petitioners did not explain why they responded to the requests for admissions late and inconsistently we deemed petitioners to have admitted each matter in respondent's request for admissions rule c f petitioners admit the following facts petitioner is a self-employed cheikh or man of the cloth in san diego california during he received compensation_for his services in that capacity during petitioners had checking and savings accounts at wells fargo bank petitioners also had a checking account at bank of america in they had no other bank accounts we deem the following facts to be admitted petitioners deposited in their bank accounts a total of dollar_figure all of which was compensation to petitioner for his services in petitioners received but did not report dollar_figure in interest_income in petitioners reported gross_receipts of dollar_figure from petitioner's business on schedule c of petitioners' income_tax return for b summary_judgment we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 summary_judgment is appropriate where as a result of facts deemed admitted under rule c there is no genuine issue of material fact marshall 1the record does not describe petitioner's position further v commissioner 85_tc_267 81_tc_644 we conclude that there are no genuine issues of material fact and that respondent is entitled to a decision as a matter of law on the issue of petitioners' unreported income rule b we sustain the determination reduced as conceded by respondent and hold that petitioners received but did not report dollar_figure as income for petitioner's services as a religious official in c whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty for negligence for under sec_6662 taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part and that the taxpayer acted in good_faith sec_6664 petitioners did not argue that they are not liable for the accuracy-related_penalty in their response to respondent's motion for summary_judgment we treat this as a concession by petitioners 90_tc_488 31_tc_690 affd 295_f2d_336 5th cir also respondent asked petitioners to admit that they were negligent with respect to the entire underpayment in their motion to withdraw deemed admissions which was filed more than months after respondent filed and served the request for admissions petitioners denied they were negligent however we deem admitted that petitioners were negligent with respect to the entire underpayment we conclude that petitioners are liable for the accuracy- related penalty for under sec_6662 for negligence and that all of the deficiency is due to negligence to reflect respondent's concession and the foregoing an appropriate order and decision will be entered for respondent
